Citation Nr: 0715674	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-34 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic neuralgia and peripheral neuropathy 
associated with the residuals of a gun shot wound of the left 
thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A motion to advance the case on the Board's docket has been 
granted.  


FINDING OF FACT

Post-traumatic neuralgia and peripheral neuropathy associated 
with the residuals of a gun shot wound of the left thigh is 
manifested by a combination of sensory loss, weakness and 
pain, more nearly approximates moderate incomplete paralysis 
of the anterior crural (femoral) nerve.  Severe incomplete 
paralysis is not shown.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a rating of 20 percent, but no more, for 
post-traumatic neuralgia and peripheral neuropathy associated 
with the residuals of a gun shot wound of the left thigh have 
been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8526 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in October 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In April 2006, the veteran was provided the necessary 
notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The veteran is claiming an increased rating for post-
traumatic neuralgia and peripheral neuropathy associated with 
the residuals of a gun shot wound of the left leg.  Service 
connection for this disability was awarded as related to the 
residuals of the gunshot wound of the left leg in a March 
2002 rating decision.  The disorder was assigned a separate 
10 percent evaluation, which is the subject of this appeal.  
It is noted that the veteran has been service connected for 
additional residuals of a gunshot wound of the left leg, 
rated 30 percent disabling, that is not part of this present 
appeal.  Similarly, he has been service connected for a 
tender scar, residual of the gunshot wound of the left leg 
that has been awarded a separate 10 percent evaluation.  

A neurologic examination was conducted by VA in October 2000.  
At that time, it was reported that the veteran had sustained 
a gunshot wound while in service in 1978 and now complained 
of severe pain and numbness around the area on the left thigh 
that extended to the left leg, off and on.  He had difficulty 
ambulating and was in constant pain and numbness in that 
area.  Decreased motor strength was noted on the left.  
Flexion, extension, abduction, and adduction were 4/5 in the 
left thigh.  Deep tendon reflexes were symmetrical at 2+ at 
the knees and 1+ at the ankles.  There was decreased 
sensation to pinprick and light touch on the left, on the 
medial aspect of the left thigh and also on the left leg to 
some extremes.  There was no abnormal sensory loss noted.  
The veteran walked with a limp on the left leg.  The 
diagnoses were posttraumatic neuralgia and posttraumatic 
peripheral neuropathy on the left medial aspect of the lower 
left thigh and extending to the left leg in the division of 
the posterior lateral cutaneous narrowing of the left, 
posterior lateral cutaneous sensory nerve distribution on the 
left leg.  

A neurologic examination was conducted by VA in November 
2002.  At that time, motor examination revealed the left knee 
and thigh flexion to be -5/5, and 5/5 in the rest of the leg.  
There was mild atrophy noted on the left thigh.  Deep tendon 
reflexes were 2+ and bilaterally symmetrical at the ankles 
and knees.  Plantars were flexors.  There was no Babinski 
sign.  Gait was mildly limping to the left.  There was 
sensory loss to pinprick and light touch around the area of a 
on the left medial thigh and left knee.  The diagnosis was 
post-traumatic peripheral neuropathy and neuralgia in the 
innervation of the left medial cutaneous nerve of the left 
thigh and leg.  The examiner commented that the veteran was 
in constant pain and numbness in that area that interfered 
with his daily routine and functional activities.  

A neurologic examination was conducted by VA in February 
2004.  At that time, the veteran's history of gunshot wound 
of the left knee, with arterial graft and plating was 
reported.  It was noted that the veteran continued to have 
pain and burning, dysesthesia of the left knee off and on 
since that time.  The pain and numbness were almost constant.  
He had difficulty ambulating, lifting the left up or walking 
or sitting for a long time.  The pain was on a scale of 9/10 
during the peak and becoming 7/10 when taking pain 
medications.  Neurologic evaluation showed motor strength on 
left knee flexion and extension to be diminished to 4/5, 
secondary to pain.  There was atrophy noted on the left 
medial gastrocnemius, medial and lateral aspects of the left 
knee.  Left ankle dorsiflexion and plantar flexion was 
diminished to -5/5 secondary to pain.  The veteran got up 
slowly and walked slowly due to pain.  Deep tendon reflexes 
were 2+ and symmetrical at the knees and 1+ at the ankles.  
Plantars were flexors.  

Cerebellar examination showed coordination was diminished 
heel-to-shin on the left due to pain and old injury.  Heel 
and toe walking was difficult with the left foot.  Sensation 
to pinprick was diminished on the left medial aspect of the 
left lower thigh and left knee and left leg on medial aspect 
and lateral aspect of the left leg in the distribution of the 
left medial cutaneous nerve of the left thigh and leg, the 
branch of the left leg and also on the left lateral aspect 
and left lateral cutaneous nerve distribution of the left 
superficial peroneal nerve.  The diagnosis was post-traumatic 
peripheral neuropathy and neuralgia of the left lower 
extremity in the distribution of the left medial cutaneous 
nerve and branch of the femoral nerve on the left and also on 
the left leg on the lateral aspect on the left lateral 
cutaneous nerve of the left leg in the distribution of the 
superficial peroneal nerve.  

The veteran's left leg neuropathy and neuralgia has been 
evaluated as 10 percent disabling under the provisions 
applicable to incomplete paralysis of the posterior tibial 
nerve.  Complete paralysis of this nerve includes paralysis 
of all muscle of the sole of the foot, frequently with 
painful paralysis of a causalgic nature.  The toes cannot be 
flexed, adduction is weakened, and plantar flexion is 
impaired.  Mild or moderate incomplete paralysis of this 
nerve is evaluated as 10 percent disabling; a 20 percent 
evaluation requires severe incomplete; complete paralysis 
warrants a 30 percent disability.  38 C.F.R. § 4.124a, Code 
8525.  

Review of the record shows, rather, that the veteran has 
injury of the anterior crural, or femoral nerve, such that 
his disability may be evaluated on the basis of paralysis of 
that nerve.  Complete paralysis of this nerve, which affects 
the quadriceps extensor muscles, warrants a 40 percent 
evaluation.  Severe incomplete paralysis warrants a 30 
percent rating; moderate incomplete paralysis warrants a 20 
percent rating and mild incomplete paralysis warrants a 10 
percent evaluation.  38 C.F.R. § 4.124a, Code 8526.  

The Board is of the opinion that the veteran's combination of 
sensory loss, weakness and pain, associated with the nerve 
damage only to the applicable nerve, is productive of 
moderate incomplete paralysis of that nerve, and, giving the 
veteran the benefit of the doubt, this more nearly 
approximates moderate disability of the anterior crural 
(femoral) nerve.  38 C.F.R. § 4.7.  As such, a 20 percent 
evaluation, but no more, is warranted.  



	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation of 20 percent, but no more, for post-
traumatic neuralgia and peripheral neuropathy associated with 
the residuals of a gun shot wound of the left thigh, is 
granted subject to the controlling regulations governing the 
payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


